Case 1:19-cv-00445-MSM-LDA Document 72 Filed 03/10/21 Page 1 of 6 PageID #: 1712




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND




 VIRGINIA TRANSPORTATION CORP.,      )
                   Plaintiff         )
                                     )
                   v.                )               No. 1:19-cv-00445-MSM-LDA
                                     )
 PACCAR INC., PETERBILT MOTORS       )
 COMPANY, PETERBILT OF KNOXVILLE, )
 INC. d/b/a THE PETERBILT STORE--    )
 GREENVILLE, CUMMINS, INC.           )
 successor by merger to CUMMINS      )
 ATLANTIC, LLC, and ALLISON          )
 TRANSMISSION, INC.                  )
                          Defendants )


                           MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge

       Invoking diversity jurisdiction, 28 U.S.C. § 1332, and asserting an amount in

 controversy of $6 Million, Virginia Transportation Corp. (“VTC”) has sued a collection

 of companies involved in its purchase of thirty (30) tractor trailer trucks, allegedly

 defective with respect to their engines and transmissions.         According to the

 (amended) complaint (ECF Nos. 45 and 46): VTC is a Rhode Island company;

 PACCAR/Peterbilt Motors (“PACCAR”) is a Delaware Corporation operating in Texas

 and Washington State; Peterbilt of Knoxville (“dealer”), a Tennessee corporation

 operating in South Carolina, is PACCAR’s dealer in these vehicles; CUMMINS

 (“Cummins”), which provided the engines, is both incorporated in and operates in

 Indiana; and finally, ALLISON (“Allison”), which provided the transmissions, is
                                           1
Case 1:19-cv-00445-MSM-LDA Document 72 Filed 03/10/21 Page 2 of 6 PageID #: 1713




 incorporated in and is located in Delaware. To place yet another pushpin on this

 “map,” the tractors were purchased to be operated exclusively on a 44-mile loop

 located entirely in Alabama.

       All defendants have moved to dismiss on several grounds. Common to them is

 a challenge to this Court’s exercise of personal jurisdiction over any of them. The

 inquiry then focuses on Rhode Island’s long-arm statute, R.I.G.L. 1956 § 9-5-33(a),

 which asserts jurisdiction over any nonresident corporation “that shall have the

 necessary minimum contacts with the state of Rhode Island.” Personal jurisdiction

 must satisfy both the forum state’s long-arm statute and the dictates of due process.

 Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). But because Rhode Island’s statute

 is coterminous with the requirements of due process, Rose v. Firstar Bank, 819 A.2d

 1247, 1250 (R.I. 2003), it is the same inquiry here.   Harlow v. Children’s Hospital,

 432 F.3d 50, 57 (1st Cir. 2005) (Maine’s long-arm statute authorized jurisdictional

 reach to the “fullest extent” of constitutional parameters).

       Personal jurisdiction may be either “specific” – resulting from a nexus between

 the conduct supporting the cause of action and the forum state – or “general” –

 resulting from the defendant’s “continuous and systematic pursuit of general

 business activities in the forum state.” Cossaboon v. Maine Medical Ctr., 600 F.3d

 25, 31-32 (1st Cir. 2010). When a plaintiff claims specific jurisdiction, the cause of

 action must arise out of or be related to the defendant’s specific contacts with the

 forum state. Harlow, 432 F.3d at 57; Phillips Exeter Acad. v. Howard Phillips Fund,

 Inc., 196 F.3d 284, 290 (1st Cir. 1999). Where general jurisdiction is demonstrated,


                                            2
Case 1:19-cv-00445-MSM-LDA Document 72 Filed 03/10/21 Page 3 of 6 PageID #: 1714




 the specific conduct giving rise to the claim need not relate to the defendant’s conduct

 in the forum state: general personal jurisdiction means there is jurisdiction over the

 defendant for all matters. General jurisdiction “broadly subjects the defendant to

 suit in the forum state’s courts ‘in respect to all matters, even those that are unrelated

 to the defendant’s contacts with the forum.’” Id. at 288. Both specific and general

 jurisdiction look only at contacts that manifest “purposeful availment” of the benefits

 of the forum state. Cossaboon, 600 F.3d at 32. “Purposeful availment” activities are

 those that are so directed at the forum state as to make it reasonable for the

 defendant to have expected to be subject to its jurisdiction. Id.

       Here, there is no specific jurisdiction. The tractors were never in Rhode Island,

 and whatever defects they have, if any, never manifested in Rhode Island. If any

 warranties were breached, the claim at the core of this action, they were not breached

 by the condition of the trucks in Rhode Island. The mere signing of the purchase and

 warranty contracts by VTC in Rhode Island – assuming that is the location of its

 signing1 – is not sufficient. Phillips v. Prairie Eye Ctr., 530 F.3d 22 (1st Cir. 2008).

 In Phillips the First Circuit found no jurisdiction in Massachusettts for an action

 arising out of an employment contract even though the plaintiff was in Massachusetts

 when he signed the contract. Id. at 28. “[T]he mere existence of a contractual

 relationship between an out-of-state defendant and an in-state plaintiff does not



 1 An affidavit submitted by VTC alleges that the contract was executed by its
 Accounting Manager who works at corporate headquarters in West Warwick, Rhode
 Island. (ECF No. 56-1 at p. 51 ¶¶1-2.) Drawing all inferences in favor of the plaintiff,
 the Court therefore accepts that the contract was signed on behalf of VTC in Rhode
 Island.
                                             3
Case 1:19-cv-00445-MSM-LDA Document 72 Filed 03/10/21 Page 4 of 6 PageID #: 1715




 suffice, in and of itself, to establish jurisdiction in the plaintiff’s home state.” Phillips

 Exeter Acad., 196 F.3d at 290, citing Burger King v. Rudzewicz, 471 U.S. 462, 478-79

 (1985).

        General jurisdiction is also lacking.           General jurisdiction has three

 components: (a) sufficient contacts between the defendant and the forum state; (b)

 the purposefulness of those contacts; and (c) the reasonableness of exercising

 jurisdiction in the forum state. Cossaboon, 600 F.3d at 32. Contacts are sufficient if

 they demonstrate that the defendant conducts “continuous and systematic” activity

 in the forum state. Id. General jurisdiction cannot be justified here based on the

 extent of contacts with Rhode Island. The mere fact that Peterbilt sells to Rhode

 Island companies, and that Cummins and Allison supply parts both for those trucks

 and to their own authorized dealers in Rhode Island, cannot constitute “continuous

 and systematic” activity. Daimler is instructive here. In that case, Argentinian

 residents sued Daimler AG in California for injuries allegedly resulting from

 Daimler’s collaboration with Argentinian security forces to kidnap, detain and torture

 them. Although Daimler had multiple dealerships in California, the Court found its

 contacts insufficient. That Daimler had authorized dealerships in all 50 states did

 not mean it was “at home” in any of them. Id. at 139, n.20. Peterbilt’s single dealer

 in Johnston, who had no connection to this purchase, is not sufficient. VTC asserts

 that it has bought hundreds of trucks that Peterbilt has shipped to Rhode Island in




                                              4
Case 1:19-cv-00445-MSM-LDA Document 72 Filed 03/10/21 Page 5 of 6 PageID #: 1716




 the past.2 Some cases have looked at the percentage of business an out of state entity

 does in the forum state, but as the Complaint recites that Peterbilt has sold more

 than one million trucks worldwide, hundreds in Rhode Island is a mere fraction of its

 business.3 (ECF No. 45, ¶8.) Compare, Cossaboon, 600 F.3d at 38 (the fact that 1.23%

 of patients, and 2.9% of inpatient admissions, were Maine residents did not subject

 Massachusetts hospital to general jurisdiction in Maine). The mere fact that both

 Cummins and Allison ship parts into Rhode Island (ECF No. 45, ¶¶ 9 and 10), as they

 do all over the country and world, is not sufficient.

       None of these defendants have sufficient contacts with Rhode Island to be “at

 home” in this state and, therefore, the action against them cannot find a “home” in

 this Court.

       Rather than dismiss this action, however, the Court orders the transfer of it to

 the District of Alabama where, in this Court’s opinion, there is specific personal

 jurisdiction. 28 U.S.C. § 1631. At oral hearing, all defendants acknowledged that

 Alabama would have specific personal jurisdiction, and none objected to transfer. The

 Court assumes that the plaintiff prefers transfer to outright dismissal. If that is not

 correct, the plaintiff may voluntarily dismiss the action once it is docketed in

 Alabama.



 2The plaintiff stressed this fact at oral hearing on the Motion. It is not, however, the
 extent of the plaintiff’s business that is relevant here; it is the extent of the
 defendant’s business. It is the defendant who must have purposefully availed itself
 of the forum jurisdiction.

 3Assuming the most favorable fact for the plaintiff, that “hundreds” means 900, that
 would constitute .09% (less than 1%) of Peterbilt’s total sales.
                                            5
Case 1:19-cv-00445-MSM-LDA Document 72 Filed 03/10/21 Page 6 of 6 PageID #: 1717




 IT IS SO ORDERED:




 ______________________________
 Mary S. McElroy,
 United States District Judge


 Date: March 10, 2021




                                       6
